 
 
 
Exhibit 10.15


 
 
REDEMPTION AGREEMENT


This Redemption Agreement (this “Agreement”) is entered into as of November 7,
2007, between Hythiam, Inc., a Delaware corporation (the “Company”), and
Highbridge International LLC, a limited liability company organized under the
laws of the Cayman Islands (“Highbridge”).


RECITALS


A.           The Company and Highbridge entered into a Securities Purchase
Agreement dated January 17, 2007 (the “Note Agreement”) whereby the Company sold
Highbridge a $10 million Senior Secured Note issued on January 18, 2007 (the
“Note”);


B.           The Company and Highbridge have entered into a Securities Purchase
Agreement concurrently herewith (the “Stock Agreement”), pursuant to which
Highbridge is purchasing a total of 2,160,752 Shares (as defined in the Stock
Agreement) and 540,188 Warrant Shares (as defined in the Stock Agreement) for an
aggregate Subscription Amount (as defined in the Stock Agreement) of
$10,350,002.08; and


C.           The Company desires to redeem $5,000,000 Principal amount of the
Note at the applicable Company Optional Redemption Price with a portion of the
Subscription Amount owed by Highbridge under the Stock Agreement.


D.           Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Note.


AGREEMENT


1.
Notwithstanding the provisions of the Note and the other Transaction Documents,
pursuant to Section 5 of the Note, the Company hereby agrees to redeem
$5,000,000 Principal amount of the Note at the applicable Company Optional
Redemption Price of 107% of the Principal amount of the Note to be redeemed,
plus accrued and unpaid interest thereon through the Company Optional Redemption
Date in an amount equal to $32,294.52, which for purposes of the Company
Optional Redemption contemplated by this Agreement shall occur concurrently with
the closing of the transactions contemplated by the Stock Agreement.



2.
The Company and Highbridge hereby agree that the payment of the Company Optional
Redemption Price pursuant to paragraph 1 above shall be made by a reduction in
the funds required to be paid by Highbridge under the Stock Agreement.



3.
With respect to the Company Optional Redemption provided for under paragraph 1
above, the Company and Highbridge hereby waive each of their respective rights
to any notice, deliverables or other required mechanics of redemption under the
Note and the Note Agreement and waive any other provisions of the Note and Note
Agreement as necessary in order to effectuate the purpose and effect of the
transactions contemplated herein.



4.
The parties hereto confirm that the remaining Principal amount of the Note is
$5,000,000 and shall in all other respects remain in full force and effect.



IN WITNESS WHEREOF, the parties have caused their respective signature page to
this Redemption Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.


HYTHIAM, INC.
 
HIGHBRIDGE INTERNATIONAL LLC
   
By: HIGHBRIDGE CAPITAL
   
MANAGEMENT, LLC,
   
its Trading Manager
   
 
     
By:  /s/ Chuck Timpe
 
By:  /s/ Adam J. Chill
Name:  Chuck Timpe
 
Name:  Adam J. Chill
Title:  Chief Financial Officer
 
Title:  Managing Director


